DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 14 April 2022. As directed by the amendment claims 1-5, 7-31 and 34 have been amended, and claims 6, 32 and 33 have been cancelled. Thus, claims 1-5, 7-31 and 34 are presently pending in this application.

Information Disclosure Statement
While Applicant is not required to file any Information Disclosure Statements, Applicant is reminded of their duty to disclose to the Office all information known to the Applicant to be "material to patentability as defined in 37 CFR 1.56." See MPEP §2001.04. Specifically, the examiner notes that it appears applicant’s invention may be an improvement to or developed from various prior art patents. See Future Zone (“High-tech mask treats jet lag” available online at https://futurezone.at/english/high-tech-mask-treats-jet-lag/65.746.188 on 17 May 2014; accessed online on 03 March 2022) page 1 “to develop a new product from three patents”; page 2 “The LumosTech mask is based on three patents held by the Stanford School of Medicine.”; and page 3 “The method, in other words when how much light is emitted at what intensity, is also patented.”

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Inventorship
Office presumes that the named inventor in the application are the actual inventor to be named on the patent. However, the examiner notes that it appears applicant’s invention may have been a collaboration between joint inventors. See Future Zone (“High-tech mask treats jet lag” available online at https://futurezone.at/english/high-tech-mask-treats-jet-lag/65.746.188 on 17 May 2014; accessed online on 03 March 2022) page 1; Hoshaw (“A new Way to Avoid Jet lag: Sleep with Flashing Lights” available online at https://www.kqed.org/futureofyou/110216/a-new-way-to-avoid-jet-lag-sleep-with-flashing-lights on 12 February 2016; access online on 03 March 2022) page 3 “some of Zeitzer’s students have started a company”, page 4 “CEO Vanessa Burns”; Luo et al. (“LumosTech Millisecond Light Pulses Shift Circadian Rhythms” https://web.archive.org/web/20150421072007/https://web.stanford.edu/group/ifarmteams/files/Team%202%20iFarm%20Final%20Presentation.pdf, accessed online on 03 March 2022; available online on 21 April 2015). 
Applicant is remined that correct inventorship is required as defined in 35 U.S.C. §101 and 35 U.S.C. §115(a). If necessary, inventorship may be corrected in accordance with the provisions of 37 CFR 1.48(a). See MPEP § 602.01(c) et seq. for a detailed discussion of correction of inventorship, correcting or updating the name of an inventor, and adjusting the order of the names of joint inventors. Note that a request to correct the inventorship filed under 37 CFR 1.48(a) should identify the inventorship change and must be accompanied by a signed application data sheet (ADS) including the legal name, residence, and mailing address of the inventor or each actual joint inventor (see 37 CFR 1.76(b)(1)) and the processing fee set forth in 37 CFR 1.17(i). The application data sheet submitted with a request under 37 CFR 1.48(a) must identify the information being changed with underlining for insertions and strike-through or brackets for text removed. See MPEP § 602.01(c)(1). In addition, in accordance with 37 CFR 1.48(c), a request to correct or change the inventorship under 37 CFR 1.48(a) filed after the Office action on the merits has been given or mailed in the application must also be accompanied by the fee set forth in 37 CFR 1.17(d).

Examiner Comments Regarding 35 USC § 101
Claims 1-31 and 34 have been considered for patenability under 35 U.S.C. §101, upon consideration the examiner determined that the limitation “therein altering the pattern for activating the light to adjust circadian rhythms” recited in claims 1 and 31 constitutes a positively recited limitation that results in a practical application of the judicial exception “altering, by the processor system, instructions for producing the pattern of the signal for the activating of the light source, based on the information about the circadian rhythm that was detected; the altering of the instructions causing at least altering the pattern of the signal for activating the light source to adjust the circadian rhythm of the user, the altering of the pattern of the signal changes a pattern of light coming from the light source; and wherein the pattern of the signal for the activating of light source causes the light source to produce flashes of light having a full spectrum of wavelengths between about 380 to 750 nm.” recited in claim 1 and the judicial exception “altering, by the processor system, instructions for producing a pattern for activating a light, based on information about the circadian rhythm that was detected”. Therefore, claims 1-5, 7-31 and 34 have not been rejected under 35 U.S.C. §101. 
However, to improve clarity, the examiner suggests amending claims 1, 16, 18, 19, 24, 30 and 31 to more positively recite the “activating the light to adjust circadian rhythms” as an active step in the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11-14, 17, 20, 21, 23, 25-29, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Maslik et al. (US 2020/0178892 A1) (Maslik) in view of Heller et al. (US Patent No. 6,623,512 B1) (Heller) in view of Sadwick (US 2017/0231058 A1).
Referring to claim 1: Maslik teaches a system (see figures 2, 5 and 6) comprising: a light source (see figure 2, #4; paragraphs [0056]-[0060]); a processor system comprising one or more processors (see figures 2, 5 and 6, #16/18/42 and 50; wherein it is clear that the device application and cloud application are computers include processors); and a memory system that stores one or more machine instructions for implementing a method (see figure 2, #16/18; paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088]; wherein it is clear that the device application and cloud application are computers include processors and memory for storing and implementing programmable instructions), including at least generating a signal, by the processor system, the signal having a pattern for activating the light source, the pattern being for adjusting a circadian rhythm of a user (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program; wherein it is clear that the processor system generates a signal to control the pattern of activating the light source); detecting, via one or more detectors (see figures 2 and 5, #2), information related to the circadian rhythm of the user (see paragraphs [0058]-[0060] and [0085]-[0088]); and altering, by the processor system, instructions for producing the pattern of the signal for the activating of the light source based on the information about the circadian rhythm that was detected, the altering of the instructions causing at least altering the pattern of the signal for activating the light source to adjust the circadian rhythm of the user, the altering of the pattern of the signal changes a pattern of light coming from the light source (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program), wherein the pattern of light produced from red, blue and white LEDs (see figure 6, #44/46/48) that are controlled to produce light of different luminous fluxes or colors (see paragraphs [0088] and [0091]). Maslik is silent to the pattern of the signal for the activating of light source causes the light source to produce flashes of light having a full spectrum of wavelengths between about 380 to 750 nm.  
Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see figure 1, #18); and a control unit (see figure 1, #14; column 3, line 65-column 4, line 8) for activating the light source for providing light exposure at a pattern that includes light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35; column 7, lines 22-33; wherein the flash frequency is 2 msec every 5-60 sec) for a variable treatment duration (see column 4, lines 35-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of light produced by Maslik with pulsing or flashing light having a frequency like taught by Heller in order to yield predictable results in assisting in shifting the subject’s circadian rhythm (see Heller column 2, lines 38-52). Maslik, as modified by Heller, is silent to the light having a full spectrum wavelength between about 380 to 750 nm.
Sadwick teaches a system for adjusting a user’s circadian rhythm (see paragraph [0054]) by controlling flashes of full spectrum lighting that includes a red, green, blue, white (RGBW) LED (see paragraph [0036] and [0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the red, blue and white LEDs taught by Maslik, as modified by Heller, with a full spectrum RGBW LED like taught by Sadwick in order to yield predictable results in allowing for control of the light color produced by the personalized light therapy program.
Referring to claim 3: Maslik, as modified by Heller and Sadwick, further teaches the pattern includes light that have a luminous flux of 50 lux to 4000 lux when measured from 0 to 5 mm from a user's eye (see Maslik paragraphs [0101]; wherein corneal illuminance is at least 90 lux). 
Referring to claim 4: Heller further teaches the light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35; column 7, lines 22-33; wherein the flash frequency is 2 msec every 5-60 sec) for a variable treatment duration (see column 4, lines 35-63).
Referring to claim 5: Maslik further teaches the daily duration of the personalized light therapy program ranging from approximately 15 min to 8 hours (see paragraph [0103]) but is silent to the program including a train of light flashes that lasts 4 hours or less. However, Heller teaches the light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35) for a variable treatment duration (see column 4, lines 35-63; column 7, lines 21-33; wherein treatment duration is typically about 15-150 min). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of light produced by Maslik, as modified by Heller and Sadwick, with pulsing or flashing light having a treatment duration like taught by Heller in order to yield predictable results in assisting in shifting the subject’s circadian rhythm (see Heller column 2, lines 38-52).
Referring to claim 9: Maslik, as modified by Heller and Sadwick, further teaches the flashes of light have a luminous flux of at least 50 lux when measured at a surface of an open eye of the user (see Maslik paragraphs [0101]; wherein corneal illuminance is at least 90 lux).  
Referring to claim 11: Heller further teaches the light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35; column 7, lines 22-33; wherein the flash frequency is 2 msec every 5-60 sec) for a variable treatment duration (see column 4, lines 35-63).  
Referring to claim 12: Maslik further teaches the daily duration of the personalized light therapy program ranging from approximately 15 min to 8 hours (see paragraph [0103]) but is silent to the pattern includes the pulses that are projected over a time period between about 10 and 240 minutes. However, Heller teaches the light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35) for a variable treatment duration (see column 4, lines 35-63; column 7, lines 21-33; wherein treatment duration is typically about 15-150 min). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of light produced by Maslik, as modified by Heller and Sadwick, with pulsing or flashing light having a treatment duration like taught by Heller in order to yield predictable results in assisting in shifting the subject’s circadian rhythm (see Heller column 2, lines 38-52).
Referring to claim 13: Maslik, as modified by Heller and Sadwick, is silent to the flashes of light being projected during CT15-CT24 or CT24-CT8, in which CTO is defined as a cross-over point of a human Phase-response curve or as a time of a fitted minimum of umasked core body temperature, where CT15 is 15 hours after CTO, CT24 is 24 hours after CTO, and CT8 is 8 hours after CTO.  However, Heller further teaches the pulses of light are projected during CT15-CT24 and CT24-CT8 (see column 6, lines 15-56; wherein to adjust the user’s circadian rhythm in the forward direction pulsed light is projected during CT18-CT24 and to adjust the user’s circadian rhythm in the backwards direction pulsed light is projected during CT12-CT18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the light therapy program of Maslik, as modified by Heller and Sadwick, pulsing or flashing light during CT18-CT24 or CT12-CT18 like taught by Heller in order to yield predictable results in assisting in shifting the subject’s circadian rhythm to a desired time zone when traveling (see Heller column 6, lines 15-56).
Referring to claim 14: Maslik further teaches the pattern includes a part of a circadian rhythm treatment of a user (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program) but is silent to the treatment being  scheduled to occur while the user is scheduled to be sleeping. However, Heller further teaches the light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35) for a variable treatment duration (see column 4, lines 35-63) while the user is sleeping (see column 5, lines 30-39; column 6, lines 15-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the light therapy program of Maslik, as modified by Heller and Sadwick, while the user sleeps like taught by Heller in order to yield predictable results in assisting in shifting the subject’s circadian rhythm (see Heller column 2, lines 38-52; column 6, lines 15-56).  
Referring to claim 17: Maslik further teaches the one or more detectors includes a sensor (see figure 5, #28) that senses body movement (see paragraphs [0060]-[0062]).
Referring to claim 20: Maslik further teaches the one or more detectors comprising a light detector (see figure 5, #36) and treatment logic that modifies a treatment based on light exposure, where the treatment is related the adjusting of the circadian rhythm (see paragraphs [0059], [0071], [0078]-[0082], [0085]-[0088]; wherein it is clear that data from environmental sensors including the light sensor, #36, is used to adjust the model of the user’s circadian rhythm and the personalized light therapy program).  
Referring to claim 21: Maslik further teaches the one or more detectors comprising a motion detector (see figure 5, #28) and treatment logic that modifies a treatment based on motions of a body detected, where the body is the body of the user, and the treatment is related the adjusting of the circadian rhythm (see paragraphs [0059]-[0065], [0078]-[0082], [0085]-[0088]; wherein it is clear that data from motion sensor, #28, is used to adjust the model of the user’s circadian rhythm and the personalized light therapy program).  
Referring to claim 23: Maslik further teaches the one or more detectors comprising, a heart rate detector (see figure 5, #28) for detecting a heart rate, and treatment logic that modifies a treatment based on the heart rate detected, where the treatment is related the adjusting of the circadian rhythm (see paragraphs [0059]-[0065], [0078]-[0082], [0085]-[0088]; wherein it is clear that data from motion sensor, #28, determines heart rate which is used to adjust the model of the user’s circadian rhythm and the personalized light therapy program).
Referring to claim 25: Maslik further teaches computing a circadian rhythm based on the information related to the circadian rhythm; the altering being based on the information related to the circadian rhythm by being based on the circadian rhythm computed (see paragraphs [0072], [0078]-[0082], [0085]-[0088]; wherein it is clear that data from various sensor is used to determine a model of the user’s circadian rhythm and alters the user’s personalized light therapy program based on changes to the circadian rhythm model).
Referring to claims 26-29: Maslik further teaches the pattern includes a part of a circadian rhythm treatment of a user and altering the intensity, duration and timing (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program). Maslik, as modified by Heller and Sadwick, further teaches light pulses or flashes having a variable intensity (see Heller column 3, lines 50-57) pulsed at a variable frequency (see Heller column 3, lines 35-58; column 4, lines 23-35; column 7, lines 22-33; wherein the flash frequency is 2 msec every 5-60 sec) for a variable treatment duration (see Heller column 4, lines 35-63). 
Referring to claim 31: Maslik teaches a method comprising: generating a signal, by a processor system of a treatment system (see figures 2, 5 and 6, #16/18/42 and 50; wherein it is clear that the device application and cloud application are computers include processors), the signal having a pattern for activating a light source, the pattern being for adjusting a circadian rhythm of a user (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program; wherein it is clear that the processor system generates a signal to control the pattern of activating the light source), the processor system including at least one or more processors, the treatment system further includes at least the light source (see figure 2, #4; paragraphs [0056]-[0060]) and a memory system for storing machine instructions for implementing the method (see figure 2, #16/18; paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088]; wherein it is clear that the device application and cloud application are computers include processors and memory for storing and implementing programmable instructions); detecting, via one or more detectors (see figures 2 and 5, #2), information related to sleep of the user (see paragraphs [0058]-[0060] and [0085]-[0088]); and altering, by the processor system, instructions for producing the pattern for activating the light source, based on the information about the sleep detected, the altering of the instructions causing at least altering the pattern for activating the light source to adjust the circadian rhythm of the user, and the altering of the pattern of the signal changes a pattern of light coming from the light source (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program), wherein the pattern of light produced from red, blue and white LEDs (see figure 6, #44/46/48) that are controlled to produce light of different luminous fluxes or colors (see paragraphs [0088] and [0091]). Maslik is silent to the pattern of the signal for the activating of light source causes the light source to produce flashes of light having a full spectrum of wavelengths between about 380 to 750 nm.  
Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see figure 1, #18); and a control unit (see figure 1, #14; column 3, line 65-column 4, line 8) for activating the light source for providing light exposure at a pattern that includes light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35; column 7, lines 22-33; wherein the flash frequency is 2 msec every 5-60 sec) for a variable treatment duration (see column 4, lines 35-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of light produced by Maslik with pulsing or flashing light having a frequency like taught by Heller in order to yield predictable results in assisting in shifting the subject’s circadian rhythm (see Heller column 2, lines 38-52). Maslik, as modified by Heller, is silent to the light having a full spectrum wavelength between about 380 to 750 nm.
Sadwick teaches a system for adjusting a user’s circadian rhythm (see paragraph [0054]) by controlling flashes of full spectrum lighting that includes a red, green, blue, white (RGBW) LED (see paragraph [0036] and [0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the red, blue and white LEDs taught by Maslik, as modified by Heller, with a full spectrum RGBW LED like taught by Sadwick in order to yield predictable results in allowing for control of the light color produced by the personalized light therapy program.
Referring to claim 34: With regards to claim 1, Heller further teaches the pattern of the signal for the activating of the light source causes the light source to produce light pulses having a flash duration of 1 microsecond to 500 milliseconds (see column 3, lines 35-58; column 4, lines 23-35; column 7, lines 22-33; wherein the flash frequency is 2 msec every 5-60 sec).
Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maslik in view of Colbauch (US 2013/0060306 A1).
Referring to claim 16: Maslik teaches a system (see figures 2, 5 and 6) comprising a light source (see figure 2, #4; paragraphs [0056]-[0060]); a processor system comprising one or more processors (see figures 2, 5 and 6, #16/18/42 and 50; wherein it is clear that the device application and cloud application are computers include processors); and a memory system that stores one or more machine instructions for implementing a method (see figure 2, #16/18; paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088]; wherein it is clear that the device application and cloud application are computers include processors and memory for storing and implementing programmable instructions), including at least generating a signal, by the processor system, the signal having a pattern for activating the light source, the pattern being for adjusting a circadian rhythm of a user (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program; wherein it is clear that the processor system generates a signal to control the pattern of activating the light source); detecting, via one or more detectors (see figures 2 and 5, #2), information related to the circadian rhythm of the user (see paragraphs [0058]-[0060] and [0085]-[0088]); and altering, by the processor system, instructions for producing the pattern of the signal for the activating of the light source based on the information about the circadian rhythm that was detected; and the altering of the instructions causing at least altering the pattern of the signal for activating the light source to adjust the circadian rhythm of the user, the altering of the pattern of the signal changes a pattern of light coming from the light source (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program). Maslik is silent to the one or more detectors including at least a sensor that detects eye movement. Colbauch teaches a system for providing light therapy to a user in order to modulate circadian rhythm (see abstract), the system comprising one or more sensors for sensing conditions of the user including eye movement (see paragraphs [0048] and [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Maslik with an eye movement detector like taught by Colbauch in order to provide greater personalization and accuracy to the user’s light therapy program.
Referring to claim 24: Maslik teaches a system (see figures 2, 5 and 6) comprising a light source (see figure 2, #4; paragraphs [0056]-[0060]); a processor system comprising one or more processors (see figures 2, 5 and 6, #16/18/42 and 50; wherein it is clear that the device application and cloud application are computers include processors); and a memory system that stores one or more machine instructions for implementing a method (see figure 2, #16/18; paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088]; wherein it is clear that the device application and cloud application are computers include processors and memory for storing and implementing programmable instructions), including at least generating a signal, by the processor system, the signal having a pattern for activating the light source, the pattern being for adjusting a circadian rhythm of a user (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program; wherein it is clear that the processor system generates a signal to control the pattern of activating the light source); detecting, via one or more detectors (see figures 2 and 5, #2), information related to the circadian rhythm of the user (see paragraphs [0058]-[0060] and [0085]-[0088]); and altering, by the processor system, instructions for producing the pattern of the signal for the activating of the light source based on the information about the circadian rhythm that was detected; and the altering of the instructions causing at least altering the pattern of the signal for activating the light source to adjust the circadian rhythm of the user, the altering of the pattern of the signal changes a pattern of light coming from the light source (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program). Maslik further teaches modifying treatment logic based on detected characteristics of the user (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]) but is silent to the one or more detectors including at least an eye movement detector and treatment logic that modifies a treatment based on eye movement detected, where the treatment is related the adjusting of the circadian rhythm. 
Colbauch teaches a system for providing light therapy to a user in order to modulate circadian rhythm (see abstract), the system comprising one or more sensors for sensing conditions of the user including eye movement (see paragraphs [0048] and [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Maslik with an eye movement detector like taught by Colbauch in order to provide greater personalization and accuracy to the user’s light therapy program.
Claims 18, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Maslik in view of Auphan et al. (US 2016/0015315 A1) (Auphan).
Referring to claims 18 and 19: Maslik teaches a system (see figures 2, 5 and 6) comprising: a light source (see figure 2, #4; paragraphs [0056]-[0060]); a processor system comprising one or more processors (see figures 2, 5 and 6, #16/18/42 and 50; wherein it is clear that the device application and cloud application are computers include processors); and a memory system that stores one or more machine instructions for implementing a method (see figure 2, #16/18; paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088]; wherein it is clear that the device application and cloud application are computers include processors and memory for storing and implementing programmable instructions), including at least generating a signal, by the processor system, the signal having a pattern for activating the light source, the pattern being for adjusting a circadian rhythm of a user (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program; wherein it is clear that the processor system generates a signal to control the pattern of activating the light source); detecting, via one or more detectors (see figures 2 and 5, #2), information related to the circadian rhythm of the user (see paragraphs [0058]-[0060] and [0085]-[0088]); and altering, by the processor system, instructions for producing the pattern of the signal for the activating of the light source being based on the information about the circadian rhythm that was detected; and the altering of the instructions causing at least altering the pattern of the signal for activating source to adjust the circadian rhythm of the user, the altering of the pattern of the signal changes a pattern of light coming from the light source (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program). Maslik further teaches treatment logic that modifies the treatment based on breathing patterns (see paragraphs [0060]-[0064]) and an audio sensor (see figure 5, #34) for detecting environmental noises and treatment logic that modifies a treatment based on environmental noises (see paragraphs [0059], [0070], [0078]-[0082], [0085]-[0088]; wherein it is clear that data from environmental sensors including the audio sensor, #34, is used to adjust the model of the user’s circadian rhythm and the personalized light therapy program) but is silent to a microphone for detecting the breathing patterns and environmental noises. 
the one or more detectors including at least a microphone and treatment logic that modifies a treatment based on breathing patterns, where the treatment is related the adjusting of the circadian rhythm.  
Auphan teaches a system for monitoring a user’s sleep and provides at least one light and sound program based on an assessment of the user’s sleep (see abstract), the system comprising a microphone for monitoring the user’s breathing patterns and ambient noises around the user (see paragraphs [0075] and [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maslik with microphone for detecting breathing patterns and environmental noises like taught by Auphan in order to provide greater personalization and accuracy to the user’s light therapy program.
Referring to claim 30: Maslik teaches a system (see figures 2, 5 and 6) comprising: a light source (see figure 2, #4; paragraphs [0056]-[0060]); a processor system comprising one or more processors (see figures 2, 5 and 6, #16/18/42 and 50; wherein it is clear that the device application and cloud application are computers include processors); and a memory system that stores one or more machine instructions for implementing a method (see figure 2, #16/18; paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088]; wherein it is clear that the device application and cloud application are computers include processors and memory for storing and implementing programmable instructions), including at least generating a signal, by the processor system, the signal having a pattern for activating the light source, the pattern being for adjusting a circadian rhythm of a user (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program; wherein it is clear that the processor system generates a signal to control the pattern of activating the light source); detecting, via one or more detectors (see figures 2 and 5, #2), information related to the circadian rhythm of the user (see paragraphs [0058]-[0060] and [0085]-[0088]); and altering, by the processor system, instructions for producing the pattern of the signal for the activating of the light source being based on the information about the circadian rhythm that was detected; the altering of the instructions causing at least altering the pattern of the signal for activating the light source to adjust the circadian rhythm of the user, the altering of the pattern of the signal changes a pattern of light coming from the light source (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program). Maslik further teaches improving the accuracy of the circadian rhythm model by retrieving input from the user about habits, activities, how they feel, etc. (see paragraphs [0081]-[0083]) but does not explicitly teach providing information on whether a treatment program is properly applied. 
Auphan teaches system for monitoring a user’s sleep and provides at least one light and sound program based on an assessment of the user’s sleep (see abstract), the system configured to receive feedback from the user on the user’s reaction to specific light and sound programs and run an adaptive sequence based on the data received (see paragraphs [0125]-[0132] and [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Maslik with adaptive program like taught by Auphan based on information on effectiveness of the treatment program in order to improve accuracy of the personalized light therapy program. 
Claims 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maslik in view of Auphan, as applied to claim 30 above, in view of Heller.
Referring to claim 2: Maslik, as modified by Auphan, is silent to the pattern of light including a pattern of light pulses. Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see figure 1, #18); and a control unit (see figure 1, #14; column 3, line 65-column 4, line 8) for activating the light source for providing light exposure at a pattern that includes light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35) for a variable treatment duration (see column 4, lines 35-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of light produced by Maslik, as modified by Auphan, with pulsing or flashing light like taught by Heller in order to yield predictable results in assisting in shifting the subject’s circadian rhythm (see Heller column 2, lines 38-52). 
	Referring to claims 7 and 8: Maslik, as modified by Auphan, further teaches the pattern of light produced from red, blue and white LEDs that produce wavelength within between about 380 nm to 750 nm (see Maslik figure 6, #44/46/48; paragraphs [0086]-[0088]) but is silent to the pattern of light including a pattern of light flashes. Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see figure 1, #18); and a control unit (see figure 1, #14; column 3, line 65-column 4, line 8) for activating the light source for providing light exposure at a pattern that includes light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35) for a variable treatment duration (see column 4, lines 35-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of light produced by Maslik, as modified by Auphan, with pulsing or flashing light like taught by Heller in order to yield predictable results in assisting in shifting the subject’s circadian rhythm (see Heller column 2, lines 38-52).
Claims 10, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maslik in view of Heller in view of Sadwick, as applied to claim 1 above, in view of Adamczyk et al. (US 2016/0193442 A1) (Adamczyk).
	Referring to claim 10: Maslik, as modified by Heller and Sadwick, further teaches the flashes of light have a luminous flux of at least 50 lux when measured at a surface of an open eye of the user (see Maslik paragraphs [0101]; wherein corneal illuminance is at least 90 lux) but does not explicitly teach the flashes of light have a luminous flux of at least 500 lux, when measured at an eyelid of a closed eye. Adamczyk teaches a system (see figures 1 and 4; paragraph [0018]) comprising: a processor system comprising one or more processors; a memory system that stores one or more machine instructions for implementing a method (see paragraphs [0034], [0052]-[0059]; wherein a data management system is a mobile phone with a mobile application, and wherein it is clear that the data management system includes a processor system and a memory system) including at least detecting, via one or more detectors (see figures 1-2C, #24/29/51/60) information related to a circadian rhythm of a user (see paragraphs [0039] and [0045]-[0047]; wherein the system measures a user’s body temperature, pulse, oxygen saturation, etc. to determine the user’s sleep state and is related to the user’s circadian rhythm); altering, by the processor system, instructions for producing a pattern for activating a light (see figure 5, #55; paragraph [0044]), based on the information about the circadian rhythm that was detected, therein altering the pattern for activating the light to adjust circadian rhythms (see claim 1; paragraphs [0044] and [0054]-[0056]; wherein based on the detected information about the user the system produces a pattern for activating a light, wherein the pattern includes a light intensity and pulse, and altering the pattern by altering the light intensity to adjust the user’s schedule), wherein the pattern includes flashes having a luminous flux of at least 500 lux measured at an eyelid of a closed eye (see paragraph [0044]; wherein the light has a luminous flux of 7000 to 12000 lux). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the luminous flux of Maslik, as modified by Heller and Sadwick, with a luminous flux like taught by Adamczyk in order to yield predictable results in assisting in shifting the subject’s circadian rhythm by ensuring an effect luminous flux level reaches the eye when the user sleeps.
Referring to claim 15: Maslik further teaches modifying treatment logic based on detected characteristics of the user (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]). Maslik, as modified by Heller and Sadwick, is silent to the one or more detectors comprising a sensor that senses whether or not a circadian treatment apparatus of the system is being worn by the user, and treatment logic that modifies a treatment based on information from the sensor that senses whether or not the circadian treatment apparatus of the system is being worn by the user. Adamczyk teaches a system (see figures 1 and 4; paragraph [0018]) comprising: a processor system comprising one or more processors; a memory system that stores one or more machine instructions for implementing a method (see paragraphs [0034], [0052]-[0059]; wherein a data management system is a mobile phone with a mobile application, and wherein it is clear that the data management system includes a processor system and a memory system) including at least detecting, via one or more detectors (see figures 1-2C, #24/29/51/60) information related to a circadian rhythm of a user (see paragraphs [0039] and [0045]-[0047]; wherein the system measures a user’s body temperature, pulse, oxygen saturation, etc. to determine the user’s sleep state and is related to the user’s circadian rhythm); altering, by the processor system, instructions for producing a pattern for activating a light (see figure 5, #55; paragraph [0044]), based on the information about the circadian rhythm that was detected, therein altering the pattern for activating the light to adjust circadian rhythms (see claim 1; paragraphs [0044] and [0054]-[0056]; wherein based on the detected information about the user the system produces a pattern for activating a light, wherein the pattern includes a light intensity and pulse, and altering the pattern by altering the light intensity to adjust the user’s schedule), wherein the one or more detectors further includes a sensor that senses whether or not a circadian treatment apparatus of the system is being worn by the user, and treatment logic that modifies a treatment based on information from the sensor that senses whether or not the circadian treatment apparatus of the system is being worn by the user (see paragraphs [0052] and [0054]); wherein at least one of the electrodes, #24, measure galvanic skin response from the user to determine when the mask is worn and wherein the treatment is modified based on information collected when the mask is worn). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Maslik, as modified by Heller and Sadwick, with a sensor for detecting the apparatus is worn by the user like taught by Adamczyk in order to provide greater personalization and accuracy to the user’s light therapy program.
Referring to claim 22: Maslik further teaches modifying treatment logic based on detected characteristics of the user (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]). Maslik, as modified by Heller and Sadwick, is silent to the one or more detectors comprising a brainwave detector and treatment logic that modifies a treatment based on brainwave patterns, where the treatment is related the adjusting of the circadian rhythm.  Adamczyk teaches a system (see figures 1 and 4; paragraph [0018]) comprising: a processor system comprising one or more processors; a memory system that stores one or more machine instructions for implementing a method (see paragraphs [0034], [0052]-[0059]; wherein a data management system is a mobile phone with a mobile application, and wherein it is clear that the data management system includes a processor system and a memory system) including at least detecting, via one or more detectors (see figures 1-2C, #24/29/51/60) information related to a circadian rhythm of a user (see paragraphs [0039] and [0045]-[0047]; wherein the system measures a user’s body temperature, pulse, oxygen saturation, etc. to determine the user’s sleep state and is related to the user’s circadian rhythm); altering, by the processor system, instructions for producing a pattern for activating a light (see figure 5, #55; paragraph [0044]), based on the information about the circadian rhythm that was detected, therein altering the pattern for activating the light to adjust circadian rhythms (see claim 1; paragraphs [0044] and [0054]-[0056]; wherein based on the detected information about the user the system produces a pattern for activating a light, wherein the pattern includes a light intensity and pulse, and altering the pattern by altering the light intensity to adjust the user’s schedule), wherein the one or more detectors further includes a brainwave detector and treatment logic that modifies a treatment based on brainwave patterns (see paragraphs [0045] and [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Maslik, as modified by Heller and Sadwick, with a brainwave detector like taught by Adamczyk in order to provide greater personalization and accuracy to the user’s light therapy program.
Response to Arguments
Applicant’s arguments concerning the amendments, see pages 11-14, filed 14 April 2022, with respect to the objections and rejections of the claims under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The objections and rejections of the claims under 35 U.S.C. §112(b) have been withdrawn. 
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that “Original claims 6, 16, 18, 19, 24 and 30 were not rejected over art and are allowable over the art”, the examiner respectfully draws applicant’s attention to pages 23-26 of the Non-Final Office Action dated 14 March 2022 which specifically outline a rejection of original claims 6, 16, 18, 19, 24 and 30 in view of prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791